DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 in the reply filed on 12/10/21 is acknowledged.   Thus, claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Election was made without traverse.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 1 is objected to because of the following informalities: 
The phrase: ”A wire harness electric wire length correcting device, which corrects a design value of an electric wire length of an electric wire included in a wire harness, the device comprising:” (claim 1, preamble) should be updated to:--“ A wire length correcting device, which corrects a design value of the electric wire length of a wire harness, the electric wire correcting device comprising:”--, for clarity of the claim languages.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a measuring means”; “a correcting means”;  in claim 1, lines 7-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Whether or not “an electric wire length” (claim 1, second occurrence in lines 1-2) ; and “ an electric wire” (claim 1, line 2)  as same as “A wire harness electric wire length” in line 1 of claim 1.
“an electric wire identifying means” (claim 1, line 3) should be changed to:-- “an identifying means”--.
“which is attached to”(claim 1, line 3) should be changed to:-- “configured to attach to ”--; or “for attaching to”--
	“and which is to be cut off from the electric wire when the wire harness is installed on an installation target object, so as to use the identification mark to identify which electric wire included in the wire harness an end cut off from the electric wire has been cut off from;” is awkwardly worded and confusing which do not seem to further limit the claimed device.   It is suggest rewritten above to clearly defined the exactly structure that applicant intends to claim. 
	“ for, for”(claim 1, about line 10) should be changed to:-- adapted for--.
	“which measures a mass of the cut off end, and a cut off end length computing section, which computes the length of  the cut off end based on the mass of the cut off end measured by the mass measuring instrument” (claim 4, lines 2-5) not a positive structure limitation which do not further limit the claimed device. 
	“is configured to use the identification mark and identify a type of the electric wire, while the measuring means includes a storing section, which prestores “electric wire mass and length relationships” therein for each type of the electric wires, with the cut off end length computing section to compute the length of the cut off end based on the mass of the cut off end measured by the mass measuring instrument, the type of the electric wire identified by the electric wire identifying means, and the “electric wire mass and length relationships” prestored in the storing section” (claim 5, lines 2-8) is not a positive structural limitation which do not further limit the claimed device.  
	Claim 5 recites: “    “occur in line 4 and 7-8 of claim 5, which is unclear and confusing in that it is not known if the text within the “  “ is a part of the claimed limitation.  Appropriate correction is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 as best understood  is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kawase et al (EP3301688).
Kawase et al discloses the claimed a  wire harness electric wire length correcting device, which corrects a design value of an electric wire length of an electric wire included in a wire harness, the device comprising: 
	an electric wire identifying means including an identification mark 110/111, which is attached to an end portion of the electric wire, and which is to be cut off from the electric wire when the wire harness is installed on an installation target object, so as to use the identification mark to identify which electric wire included in the wire harness an end cut off from the electric wire has been cut off from (see Fig. 6);

    PNG
    media_image1.png
    289
    581
    media_image1.png
    Greyscale

	a measuring means 60  for measuring a length of the cut off end (see Fig. 4B); and 

    PNG
    media_image2.png
    424
    506
    media_image2.png
    Greyscale

	a correcting means 60  for, for the electric wire identified by the electric wire identifying means, correcting the design value of the electric wire length of that electric wire, based on the length of the cut off end measured by the measuring means (see Fig. 4B).  Therefore the prior art meet every aspect limitations set forth above (claim 1).   
	Note that the claim recites” for, for the electric wire identified by the electric wire identifying means, correcting the design value of the electric wire length of that electric wire, based on the length of the cut off end measured by the measuring means” consider to be intended use, since the scope of the claims direct to a device (see preamble) and not functionally or method.
	As applied to claims 2-3 refer to Fig. 6, for teaching of bar code 110/111 which is operatively associated with the device, and 14a for limitation set forth in claim 3 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawase et al.
	Regarding claims 4-5, it would have been matter of design choice to incorporate the mass measure instrument as part of the measuring means in order to control the cut of end.   Therefore, an ordinary skill in the art would select a combination of mass measure and   he control unit operatively with the measuring means in term of mass measure instrument without  excercising  inventive skill in order to obtain a correcting length method.  
	Further, the phrase:” is configured to use the identification mark and identify a type of the electric wire, while the measuring means includes a storing section, which prestores “electric wire mass and length relationships” therein for each type of the electric wires, with the cut off end length computing section to compute the length of the cut off end based on the mass of the cut off end measured by the mass measuring instrument, the type of the electric wire identified by the electric wire identifying means, and the “electric wire mass and length relationships” prestored in the storing section”(see claim 5, lines 2-8).   The office hereby notes the phrase(s)”is configured  to” do not limit a claim to a particular structure but rather makes optional and does not denote how features are structurally associated.  Going further, a function “is configured to “is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt